DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 21 are allowed over the prior made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (first receiving, by at least one processor, a voice input at a first voice adapter; calculating, by the at least one processor using the first voice adapter, a first confidence score that the voice input contains a first trigger word, wherein the first trigger word is mapped to a first digital assistant among a plurality of digital assistants stored in a voice platform; second receiving, by the at least one processor, the voice input at a second voice adapter; calculating, by the at least one processor using the second voice adapter, a second confidence score that the voice input contains a second trigger word, wherein the second trigger word is mapped to a second digital assistant, and the second trigger word is different from the first trigger word; determining, by the at least one processor, the first confidence score is higher than the second confidence score; in response to the determining, transmitting, by the at least one processor, a request to the voice platform to select the first digital assistant from among the plurality of digital assistants stored in the voice platform.). These limitations in conjunction with other limitations of the dependent and independent claims 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658